In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (McCarthy, J.), dated May 28, 1987, which granted the motion of the plaintiff Jeffrey Corwin for leave to serve an amended bill of particulars.
Ordered that the order is affirmed, with costs.
In light of the difficulty in ascertaining the full extent of the plaintiff Jeffrey Corwin’s injuries, the expeditious manner in which leave to serve an amended bill of particulars was sought, and the right to further discovery which has been afforded to the defendants, we conclude that the Supreme *580Court properly exercised its discretion in granting the motion for leave to serve an amended bill of particulars (see generally, Kurnitz v Croft, 91 AD2d 972; Best v New York City Tr. Auth., 88 AD2d 579). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.